DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  the recitation “(4) sintering the dried powder” should be corrected to “(4) sintering a dried powder”, the recitation “(5) placing the sintered powder” should be corrected to “(5) placing a sintered powder”, and the recitation “(7) subjecting the incubating powder” should be corrected to “(7) subjecting an incubating powder”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-10, and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “rapid quenching” in claim 2 is a relative term which renders the claim indefinite. The term “rapid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear to the examiner if the term “rapid” is intended to further limit the cooling rate of the quenching step, the examiner notes that quenching itself is considered to be a rapid cooling step.  The examiner interprets the instant claim to be met by any quenching rate that could be considered rapid by one of ordinary skill in the art absent a specific indication to the contrary.  Claims 4-10 and 12-20 are further rejected as being indefinite for being dependent upon the indefinite claim 2.
The term “box-type high-temperature sintering furnace” in claim 2 is a relative term which renders the claim indefinite. The term “box-type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear to the examiner what the term “box-type” means, if it means to limit the furnace to a box furnace or if “box-type” is a broader term meant to incorporate furnaces such as a tube furnace which can be considered box-type.  Claims 4-10 and 12-20 are further rejected as being indefinite for being dependent upon the indefinite claim 2.
Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically it is unclear to the examiner what the term “ball-to-powder ratio” is meant to limit, if the ratio is meant to be the mass ratio, the number ratio, the size ratio, the volume or filling ratio, or another ratio.  The examiner notes that the instant specification does not further clarify the ratio type.  The examiner interprets the claim to be met by any ratio that could be interpreted by one of ordinary skill in the art to be a ball-to-powder ratio absent a specific indication to the contrary.  Claim 17 is further rejected as being indefinite for being dependent upon the indefinite claim 7.
Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the ball-milled powder subjected to suction filtration" in lines 1-2 of claim 8.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that a powder subjected to suction filtration had not been disclosed prior to the recitation of claim 8.  For examination purposes the examiner interprets claim 8 to mean that after ball-milling and before drying a step of suction filtration is performed.  Claim 18 is further rejected as being indefinite for being dependent upon the indefinite claim 8.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 discloses that the powder is allowed to “dry naturally” but then further limits that the drying occurs under an argon atmosphere or a sealed and oxygen free environment, while claim 2, which claim 8 is dependent upon, merely discloses natural drying.  The examiner notes that the instant specification does not provide a definition for natural drying, the examiner thus interprets “natural drying” and “dry naturally” to have the same meaning as known in the art of drying without the help of equipment.  The examiner notes that controlling the atmosphere during drying is not a form of natural drying and so claim 8 does not further limit claim 2 but rather provides an alternative method of drying wherein the atmosphere is controlled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Claim 18 is further rejected as being dependent upon the improper claim 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (US 2013/0175484 A1) herein Ren, in view of Lei et al. (CN 105018767 A, machine translation referred to herein as English translation) herein Lei, in further view of Gao et al. (Applications of Electromagnetic Levitation and Development of Mathematical Models: A Review of the Last 15 Years (2000 to 2015)) herein Gao, in further view of Xia (Transport and Thermoelectric Properties in Semiconducting and Semimetallic Half-Heusler Compounds) or alternatively Zhao et al. (Develop an effective oxygen removal method for copper powder) herein Zhao, in further view of Gelbstein et al. (Thermoelectric properties of spark plasma sintered composites based on TiNiSn half Heusler alloys) herein Gelbstein, in further view of Chihara et al. (US 2017/0341153 A1) herein Chihara.
Regarding claim 1 Ren discloses:
A method of making half-Heusler materials thermoelectric material [0045, Ren]
The half-Heusler may include amounts of Zr, Ni, and Sn depending on the material being made [0043, Ren].  Ren does not disclose the use of Zr, Ni, and Sn at an atomic ratio of 1:1:1, however the examiner submits that the use of Zr, Ni, and Sn at an atomic ratio of 1:1:1 would have been obvious in view of Lei.  Lei teaches that ZrNiSn is a half-Heusler material with a large Seebeck coefficient and is environmentally friendly [page 2, Lei], wherein the alloy has a mole ratio of 1:1:1 and purities of 99.99% or more for Zr, Ni, and Sn [page 4, Lei].  It would have been obvious to one of ordinary skill in the art to use Zr, Ni, and Sn at an atomic ratio of 1:1:1 with purities of 99.99% or more for Zr, Ni, and Sn for the half-Heusler alloy of Ren in order to have a large Seebeck coefficient and be environmentally friendly as taught by Lei.
The ingot may be made by arc melting individual elements of the thermoelectric material in the appropriate ratio [0044, Ren].  Ren does not disclose the use of a levitation melting furnace, however the examiner submits that the use of a levitation melting furnace would have been obvious in view of Lei.  Lei teaches that arc melting and suspension smelting, which the examiner submits is another term for levitation melting, are both known methods of melting ZrNiSn thermoelectrics  [page 2, Lei].  The examiner notes that the substitution of art recognized equivalents for the same purpose is prima facie obvious.  See MPEP 2144.06(II).  Alternatively, Lei teaches that arc melting can reduce the thermoelectric performance of ZrNiSn because it causes excessive grain growth and phase changes [page 2, Lei].  The examiner submits it would have been obvious to one of ordinary skill in the art to substitute levitation melting for arc melting in the process of Ren in order to prevent excessive grain growth and phase changes as taught by Lei.  Alternatively, the examiner submits that the use of a levitation melting furnace would have been obvious in view of Gao.  Gao teaches that levitation melting processes can reduce or prevent contaminations from crucibles [page 537, Gao].  It would have been obvious to one of ordinary skill in the art to use a levitation furnace to melt the material of Ren to reduce contaminations as taught by Gao.
Ball milling the thermoelectric to a powder [0047, Ren]
Sintering/consolidating the particles with hot-press sintering as an example [abstract, 0009, 0085, Ren].  Ren does not specify performing plasma sintering, however the examiner notes that it would have been obvious to use plasma sintering as evidenced by Lei.  Lei teaches that plasma sintering and hot pressing sintering are the two most widely used sintering methods for ZrNiSn alloys [page 3, Lei].  The examiner notes that the substitution of art recognized equivalents for the same purpose is prima facie obvious.  See MPEP 2144.06(II).
Annealing the consolidated material [0009, 0112, Ren].  Ren does not specify placing the powder in a vacuum vessel prior to heat treatment however the examiner submits that placing the powder in a vacuumed container prior to heat treatment would have been obvious in view of Zhao or alternatively Xia.  Zhao teaches placing powder in a vacuumed container so that the oxygen content does not change during processing [page 1905, Zhao].  The examiner submits it would have been obvious to one of ordinary skill in the art to use a vacuum container as taught by Zhao in order to prevent oxidation during the annealing of Ren.  Alternatively, Xia teaches annealing Half-Heusler alloys with the MgAgAs structure, which includes ZrNiSn alloys, by evacuating samples in quartz tubes and annealing at 850-900°C to for 16 hours to homogenize the materials [pages 38-40, 66, Xia].  The examiner submits it would have been obvious to one of ordinary skill in the art to anneal at 850-900°C to for 16 hours in an evacuated tube to homogenize the alloy of Ren as taught by Xia.
Ren does not specify quenching after annealing, however the examiner submits that this step would have been obvious in view of Gelbstein.  Gelbstein teaches quenching after annealing samples with ice-water in order to improve the crystalline order of half-Heusler materials [page 1920, Gelbstein].  The examiner submits it would have been obvious to one of ordinary skill in the art to quench the annealed samples of Ren with ice water in order to improve the crystalline order.  Alternatively, the examiner notes that the annealed samples of Ren must be cooled somehow, and Gelbstein discloses ice-water as a method of cooling and it would have been obvious to use the ice-water quenching of Gelbstein for cooling the annealed samples of Ren as an art recognized equivalent of cooling.  The examiner notes that the substitution of art recognized equivalents for the same purpose is prima facie obvious.  See MPEP 2144.06(II).  
The examiner notes that the recitation “regulating antisite defects” is an instance of functional language that is achieved through the heat treatment processes of the alloy [0019, instant spec] and so does not further limit the process beyond the heat treatment methods of the instant claims.  See MPEP 2173.05(g)
Ren does not disclose drying the milled powder before sintering however the examiner submits that this step would have been obvious in view of Chihara.  Chihara discloses ball milling in ethanol and then naturally drying the resulting product in order to obtain a powder that may be used in spark plasma sintering [0054-0057, Chihara].  The examiner submits it would have been obvious to use the natural drying step of Chihara for obtaining a powder for sintering after the milling step of Ren as an art recognized equivalent of preparing ball milled products for sintering.  The examiner notes that the substitution of art recognized equivalents for the same purpose is prima facie obvious.  See MPEP 2144.06(II).
Herein Ren in view of other references shall be referred to “modified Ren”
Claim(s) 2-5, 9-10. 12-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (US 2013/0175484 A1) herein Ren, in view of others as applied to claim 1 above, in further view of Siyi et al. (CN 108963064 A, machine translation referred to herein as English translation) herein Siyi, in further view of Wei et al. (CN 101245426 A, machine translation referred to herein as English translation) herein Wei.
Regarding claim 2 modified Ren discloses:
As discussed above, it would have been obvious to one of ordinary skill in the art to use Zr, Ni, and Sn at an atomic ratio of 1:1:1 with purities of 99.99% or more for Zr, Ni, and Sn for the half-Heusler alloy of Ren in order to have a large Seebeck coefficient and be environmentally friendly as taught by Lei.
As discussed above, modified Ren discloses the use of a levitation melting furnace.  Modified Ren further discloses melting under an argon atmosphere [0117, Ren].  Modified Ren does not disclose melting at a temperature of 1600-1800°C, however the examiner notes that modified Ren teaches melting the alloy which requires the alloy to be above the melting temperature of the alloy, the examiner notes that melting at temperatures above the melting point overlaps with the instantly claimed 1600-1800°C.  The examiner notes that the overlap of the furnace temperature of the instant claim and modified Ren is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Ren does not disclose holding the furnace temperature for 1-5 min, however the examiner submits that overlapping processing steps would have been obvious in view of Wei.  Wei teaches preparing a half-Heusler alloy involving melting the alloy in a suspension melting furnace by vacuumizing and then melting under pure argon and holding for 80-100 seconds [abstract, Wei].  The examiner submits it would have been obvious to use the sintering process parameters of Wei for the process of Ren as an art recognized equivalent of suspension melting.  The examiner notes that the substitution of art recognized equivalents for the same purpose is prima facie obvious.  See MPEP 2144.06(II).  The examiner notes that the overlap of the furnace holding time of the instant claim and modified Ren is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Modified Ren discloses ball milling the material to a size of less than one micron [0008, Ren].  The examiner notes that the overlap of the particle sizes of Ren and the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).  As discussed above, modified Ren discloses natural drying after ball milling with ethanol and prior to spark plasma sintering.  
Ren does not specify plasma sintering at 900-100°C under 80-100 MPa for 5-20 min, however the examiner submits that using overlapping parameters would have been obvious in view of Siyi.  Siyi teaches preparing half-Heusler alloys [page 6, Siyi] wherein spark plasma sintering is performed at 100-2000°C under 5-120 MPa for 1-120 minutes, for example 5-20 minutes [page 7, Siyi].  The examiner submits it would have been obvious to use the sintering process parameters of Siyi for the samples of Ren as an art recognized equivalent of spark plasma sintering.  The examiner notes that the substitution of art recognized equivalents for the same purpose is prima facie obvious.  See MPEP 2144.06(II).  The examiner notes that the overlap of the spark plasma sintering temperature, pressure, and duration of the instant application and modified Ren is prima facie evidence of obviousness.  See MPEP 2144.05(I).
As discussed above modified Ren discloses placing the sintered powder into a vacuum vessel prior to annealing.
Modified Ren teaches annealing at 500-1500°C for 12-24 hours to raise the figure of merit [0112, Ren] and to anneal at 850-900°C to for 16 hours to homogenize the materials [pages 38-40, 66, Xia].  The examiner notes that the overlap of the of the temperatures and incubation times of modified Ren and the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Modified Ren does not specify using a box furnace, however the examiner notes that box furnaces are well known in the art and the use of one would have been obvious to one of ordinary skill in the art as an art recognized equivalent of a furnace for annealing.  See MPEP 2144.06(II).  
As discussed above modified Ren discloses ice-water quenching which the examiner submits meets the limitation of a rapid quenching treatment.
Regarding claims 3-4 and 13-14, as discussed above, it would have been obvious to one of ordinary skill in the art to use Zr, Ni, and Sn at an atomic ratio of 1:1:1 with purities of 99.99% or more for Zr, Ni, and Sn for the half-Heusler alloy of Ren in order to have a large Seebeck coefficient and be environmentally friendly as taught by Lei.  Ren further teaches individual elements are preferably 99.9 or 99.99% pure [0044, Ren].  The examiner notes that the overlap of the purities of modified Ren and the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 5 and 15, modified Ren discloses remelting twice to ensure homogeneity which the examiner notes means the alloy was melted three times [0117, Ren], and melting several times ensure homogeneity [page 1920, Gelbstein].  The examiner notes that the overlap of the melting times of the instant application and modified Ren is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 9 and 19, Zhao teaches a vacuum of 10-3 Pa [page 1906-1907, Zhao]
Regarding claims 10 and 20, as discussed above modified Ren discloses ice-water quenching which the examiner submits meets the limitation of a using water as a quenching medium.
Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (US 2013/0175484 A1) herein Ren, in view of others applied to claim 2 above, in further view of Matsubara et al. (US 2010/0147352 A1) herein Matsubara.
Ren does not teach applying an argon pressure of 104-105 Pa during the melting step, however the examiner submits that the use of a pressure that falls within the claimed range would have been obvious in view of Matsubara. Matsubara teaches the forming half-Heusler alloys including ZrNiSn [0049, Matsubara] using an induction furnace wherein the furnace is evacuated and then undergoes melting with an example argon gas pressure of 0.34*105 [0198, Matsubara].  The examiner submits it would have been obvious to use the argon gas pressure of Matsubara for the melting process of modified Ren as an art recognized equivalent of argon gas pressure during furnace melting.  The examiner notes that the substitution of art recognized equivalents for the same purpose is prima facie obvious.  See MPEP 2144.06(II).  The examiner notes that the overlap of the furnace holding time of the instant claim and modified Ren is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (US 2013/0175484 A1) herein Ren, in view of others as applied to claim 2 above, in further view of Chauhan et al. (Compositional tuning of ZrNiSn half-Heusler alloys: Thermoelectric characteristics and performance analysis) herein Chauhan, in further view of Sha et al. (CN 103553627 A, machine translation referred to herein as English translation) herein Sha, in further view of Musci (A review on mechanical activation and mechanical alloying in stirred media mill).
Regarding claims 7 and 17:
Modified Ren discloses ball milling the material to a size of less than one micron [0008, Ren].  The examiner notes that the overlap of the particle sizes of Ren and the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Ren does not disclose initially using a mortar to grind the ingot into a powder with a particle size of 0.1-1 mm prior to wet-ball-milling, however the examiner submits that using a mortar to grind the ingot into a powder with an overlapping size would have been obvious in view of Lei and Musci.  Lei teaches using a mortar for crushing and grinding ZrNiSn to a size of 0.5-1 mm prior to ball milling which is prior to sintering [page 7, Lei].  The examiner notes that it would have been obvious to one of ordinary skill in the art to use a mortar to crush the ZrNiSn of modified Ren to a size of 0.5-1 mm before ball grinding as an art recognized equivalent method of creating powder.  The examiner notes that the substitution of art recognized equivalents for the same purpose is prima facie obvious.  See MPEP 2144.06(II).  Alternatively, Musci teaches that in general stirred media mills can treat feed sizes of <1 mm [page 469, Musci], the examiner submits it would have been obvious to one of ordinary skill in the art to use the mortar of Lei to crush ZrNiSn of modified Ren to be <1 mm prior to using as feed in a ball mill as taught by Musci.  The examiner notes that the overlap of the powder sizes of modified Ren and the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Ren does not disclose ball milling with a ball-to-powder ratio within a range of 10:1 to 20:1, a rotation speed of 200-600 r/min, or a milling time of 5-20 hours, however the examiner submits that using parameters that fall within these claimed ranges would have been obvious in view of Chauhan.  Chauhan teaches forming ZrNiSn half-Heusler alloys involving pulverizing the ingots with mortar and pestle followed by mechanical ball milling at 300 rpm for 6 hours with a ball-to-powder weight ratio of 20:1 under an argon atmosphere prior to spark plasma sintering [page 106, Chauhan].  The examiner notes that it would have been obvious to one of ordinary skill in the art to perform mechanical ball milling at 300 rpm for 6 hours with a ball-to-powder weight ratio of 20:1 under an argon atmosphere to mill the alloy of modified Ren as an art recognized equivalent method of creating powder.  The examiner notes that the substitution of art recognized equivalents for the same purpose is prima facie obvious.  See MPEP 2144.06(II).
Ren does not disclose ball milling while using anhydrous ethanol as a ball-milling medium, however the examiner submits that the use of anhydrous ethanol would have been obvious in view of Sha.  Sha teaches the use of anhydrous ethanol as a ball milling medium to increase the dispersing effect [0031, Sha].  The examiner submits it would have been obvious to use anhydrous ethanol as a ball milling medium in the process of modified Ren in order to increase the dispersing effect as taught by Sha.  Alternatively, the examiner notes it would have been obvious to use anhydrous ethanol as a ball milling medium in the process of modified Ren as an art recognized equivalent of a ball milling medium as taught by Sha.  The examiner notes that the substitution of art recognized equivalents for the same purpose is prima facie obvious.  See MPEP 2144.06(II).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734